Citation Nr: 0415253	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 23, 2001, 
for a grant of service connection for hearing loss.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO granted service 
connection for hearing loss and assigned an initial 
evaluation of 40 disabling, effective April 23, 2001.  In 
this appeal, the veteran challenges the effective date 
assigned by the RO for entitlement to service connection.  

On his September 2003 substantive appeal, the veteran checked 
the box requesting a Board hearing at a local VA office.  In 
a January 2004 letter, the veteran indicated that he did not 
wish to have a Board hearing.  Thus, his request for a 
hearing before a member of the Board is considered withdrawn.  
See 38 C.F.R. 20.704(d) (2003).  


FINDINGS OF FACT

1.  In a February 8, 1988 rating decision, the RO denied 
service connection for hearing loss; the veteran did not 
appeal that decision.

2.  On August 31, 1990, the RO received the veteran's claim 
to reopen his previously denied claim for service connection 
for hearing loss.


CONCLUSIONS OF LAW

1.  The February 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2003).  

2.  An effective date of August 31, 1990, for the award of 
service connection for hearing loss is warranted.  38 
U.S.C.A. §§ 1110, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that the veteran was provided with a copy 
of the appealed November 2002 rating decision and the July 
2003 statement of the case.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim, and 
essentially notified him of the evidence needed to prevail on 
his claim.  By way of these documents, VA gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA medical records, 
VA examination reports, and assertions made by the veteran in 
support of his claim.  

Moreover, the Board observes that the issue on appeal was 
first raised in a notice of disagreement (NOD) submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claim.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  
Moreover, in light of this decision, in which the Board finds 
that an earlier effective date of August 31, 1990, for a 
grant of service connection for hearing loss is warranted, 
the veteran is not prejudiced by the Board's review of this 
claim on the basis of the current record.  The Board will 
therefore proceed with the consideration of this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background

The RO initially denied service connection for hearing loss 
in a February 8, 1988 rating decision.  The veteran was 
notified of the decision in a letter dated February 17, 1988.  

In a letter received by the RO in July 1989, the veteran 
stated that he had submitted a NOD to the February 1988 
rating decision on March 20, 1988 and that he had not 
received a response from the RO.  He also stated that, in the 
March 1988 letter, he had informed the RO that he would be 
willing to undergo a VA audiology examination.  Lastly, the 
veteran stated that he did not consider the matter closed.

In an August 2, 1989 letter, the RO responded by stating that 
it had notified the veteran of the denial of service 
connection in February 1988, that he had one year from the 
date of that letter to appeal the decision, and that his 
right to appeal had expired.  The RO also informed the 
veteran that it had no record of a NOD that he allegedly 
submitted in March 1988.  The RO then informed the veteran 
that, to reopen his claim, he needed to submit new and 
material evidence showing that his hearing loss was incurred 
in or aggravated by service, and that the best type of 
evidence would be statements from physicians who treated him 
during or shortly following service.  In addition, the RO 
informed the veteran that he could submit evidence from 
persons who served with him or who knew of his condition at 
the time of incurrence.  Finally, the RO informed the veteran 
that, until it receives such evidence, the RO could take no 
further action on his claim.  

The veteran submitted another letter of inquiry received by 
the RO on August 31, 1990.  He stated that, on March 26, 
1990, he had spoken to Mr. A. regarding the NOD he had 
submitted.  He relayed that he had been informed that his 
appeal had expired because the RO had not received a NOD.  He 
then stated that he did not know what was happening and that 
to date he had not heard anything.

In response, the RO sent the veteran a letter dated September 
4, 1990 reiterating that it had previously denied his service 
connection claim in a February 1988 rating decision and that 
it had notified him in a February 17, 1988 letter.  The RO 
informed the veteran that the decision had become final on 
February 17, 1989 because there is no evidence in his claims 
folder that he filed a NOD.  Additionally, the RO stated that 
in an August 1989 letter it had informed him of the finality 
of the February 1988 decision and how to reopen his claim by 
submitting medical evidence showing that hearing loss was 
incurred in or aggravated by service.  

On April 23, 2001, the RO received the veteran's request to 
reopen his previously denied claim for service connection for 
hearing loss.  As previously noted, in a November 2002 rating 
decision, the RO granted service connection for hearing loss 
and assigned an initial evaluation of 40 percent, effective 
April 23, 2001, the date the veteran filed his claim to 
reopen.



Analysis

The veteran contends that he is entitled to an effective date 
earlier than April 23, 2001.  In this regard, the veteran 
contends that he submitted a timely NOD with respect to the 
February 1988 rating decision that denied service connection 
for hearing loss.  

The Board observes that the RO initially denied service 
connection for hearing loss in a February 1988 rating 
decision and so notified the veteran of the determination in 
February 1988.  Notwithstanding the veteran's statements to 
the contrary, in its role as fact finder, the Board concludes 
that the veteran did not submit a timely NOD with respect to 
the February 1988 rating decision.  Thus, the Board finds 
that the veteran did not appeal the February 1988 decision 
within the one-year period.  Therefore, the February 1988 
decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) (2003).  Thus, new and material evidence 
was needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

The Board thus observes that the effective date to be 
assigned where there has been a final disallowance followed 
by a reopened claim with new and material evidence will be 
the date of the new claim or the date entitlement arose, 
whichever is later.  See Lapier v. Brown, 5 Vet. App. 215 
(1993); 38 C.F.R. § 3.400(q) (2003).  Similarly, the 
provisions of 38 C.F.R. § 3.400(r) (2003) provide that the 
effective date for an award of service connection may be 
granted only from the date of a successful application to 
reopen the claim supported by new and material evidence, or 
the date entitlement arose, whichever is later.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.155 (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

Where evidence requested in connection with a claim to reopen 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158 (2003).

After a review of the record, the Board observes that the 
veteran's July 1989 statement can be construed as an informal 
claim to reopen his previously denied claim for service 
connection for hearing loss.  The Board also observes that 
the RO sent an August 2, 1989 letter informing him that, to 
reopen his claim, he needed to submit new and material 
evidence showing that his hearing loss was incurred in or 
aggravated by service.  The letter also informed the veteran 
that no further action would be taken on his claim until such 
evidence was received by the RO.  In light of his failure to 
furnish the evidence requested by the August 2, 1989 letter, 
the Board concludes that the veteran abandoned his July 1989 
claim to reopen.  38 C.F.R. § 3.158.  See Hurd v. West, 13 
Vet. App. 449, 452 (2000) (38 C.F.R. § 3.158(a) requires no 
further action by the RO until a new claim is received, and 
once a claim is abandoned, VA need not advise a claimant of 
his appellate rights); see also Morris v. Derwinski, 1 Vet. 
App. 260, 265 (1991) (abandonment pursuant to 38 C.F.R. 
§ 3.158(a) cannot be set aside or waived on grounds of 
alleged ignorance of regulatory requirements, citing Fed. 
Crop Ins. Corp v. Merrill, 332 U.S. 380, 384-85 (1947)).  
Accordingly, the effective date of the grant of service 
connection for the veteran's hearing loss cannot be earlier 
than the date of a new claim to reopen filed after the August 
2, 1989 VA letter.  

The Board observes that the veteran's August 31, 1990 
statement can also be construed as an informal claim to 
reopen the claim for service connection for hearing loss.  
The Board points out that this statement was received by VA 
after one year from the date of VA's letter of August 2, 1989 
requesting evidence to reopen his claim.  Thus, the Board 
finds that the statement is a new claim.  See 38 C.F.R. 
§ 3.158.  The Board acknowledges that the veteran failed to 
furnish any evidence or further communication until April 23, 
2001; however, the Board observes that the claim remained 
pending and was not abandoned, as the RO never adjudicated 
the veteran's claim or made a request for evidence upon the 
veteran.  See 38 C.F.R. § 3.160(c) (2003); see also 38 C.F.R. 
§ 3.158.  In this regard, the Board observes that the RO's 
letter of September 1990 did not specifically inform the 
veteran that he needed to submit evidence regarding his claim 
to reopen.  

In light of the foregoing, the Board concludes that the 
veteran filed a claim to reopen the claim for service 
connection for hearing loss on August 31, 1990, and the claim 
remained pending.  As such, this must be the effective date 
of the award of service connection.  Application of the 
governing law permits no earlier effective date, as there is 
no document prior to August 31, 1990 that can be considered 
either a formal or informal claim to reopen the claim for 
service connection for hearing loss.  In this regard, the 
Board reiterates that the veteran's claim of July 1989 is 
found to be abandoned.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to an effective date of August 31, 
1990, for service connection for hearing loss is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



